Citation Nr: 0905923	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right nephrectomy, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a compensable rating for prostate 
calcification.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1953 to April 
1961 and May 1961 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego California (and issued by the RO in Reno, Nevada) 
subsequent to the Veteran filing a November 30, 2005 claim.  
In pertinent part, the RO denied increased ratings for 
service-connected residuals of a right nephrectomy and for 
prostate calcification.  The Veteran perfected an appeal of 
these two claims.

On March 15, 2007, the Veteran testified before a Decision 
Review Officer (DRO) regarding his claims for increased 
ratings for his residuals of a right nephrectomy and prostate 
calcification.  A copy of the transcript of this hearing has 
been associated with the claims file.  At the time of this 
hearing, the Veteran also filed a claim for service 
connection for prostate cancer.

In a July 2007 rating decision, the RO granted service 
connection for prostate cancer, assigning a "temporary" 100 
percent rating and an effective date of March 15, 2007.  The 
RO wrote that separate ratings could not be assigned for 
prostate calcification and prostate cancer, and thus the 
increased rating claim was "essentially a moot issue."  The 
supplemental statement of the case issued at this time did 
not include the issue of an increased rating for prostate 
calcification.  In an August 2008 rating decision, the RO 
continued the 100 percent rating for prostate cancer.  In a 
September 2008 supplemental statement of the case, the RO 
noted that the Veteran had indicated that he desired to 
continue his appeal for an increased rating for prostate 
calcification.  The RO re-characterized the issue as 
entitlement to a compensable evaluation for prostate 
calcification prior to March 15, 2007 (the date of service 
connection for prostate cancer).  The RO reiterated that as 
of March 15, 2007 the noncompensable rating for prostate 
calcification was combined with the 100 rating for prostate 
cancer.  The RO cited to 38 C.F.R. § 4.14, which provides 
that the evaluation of the same disability under various 
diagnoses is to be avoided.

The current 100 percent rating for prostate cancer is awarded 
under Diagnostic Code 7528, located in 38 C.F.R. § 4.115b.  
This diagnostic code provides that a 100 percent rating is 
assigned for malignant neoplasms of the genitor-urinary 
system; following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  The diagnostic 
code also provides that, if there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is pre-dominant.  
The prostate calcification is rated under Diagnostic Code 
7527, also located in 38 C.F.R. § 4.115b.  This diagnostic 
code provides that the disability is to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115a contains criteria for rating 
a disability based on renal dysfunction, voiding dysfunction, 
urinary dysfunction, obstructed voiding, or as a urinary 
tract infection.

At the present time, the 100 percent rating is assigned based 
on the ongoing treatment for the Veteran's active prostate 
cancer.  The prostate calcification is currently evaluated as 
voiding dysfunction or urinary tract infection.  The cancer 
will subsequently be rated on residuals, such as voiding or 
renal dysfunction.  The rating for the Veteran's prostate 
cancer and prostate calcification are not necessarily 
duplicative or overlapping.  On this basis, the Board has re-
characterized the issue (thus, back to the issue's original 
characterization) to reflect that the issue on appeal is an 
increased rating claim for prostate calcification, without 
reference to the date of service connection for prostate 
cancer.  However, as explained in the decision below, the 
preponderance of the evidence is against a finding of that 
the Veteran has had voiding dysfunction or urinary tract 
infection due to a calcification of the prostate; the 
Veteran's genitourinary problems have been attributed to his 
service-connected renal disease with a status post right 
nephrectomy and prostate cancer.  

In the September 2008 supplemental statement of the case, the 
RO also increased the rating of the residuals of right 
nephrectomy from 30 to 60 percent, effective as of the 
November 30, 2005 claim.  As the Veteran has not been granted 
the maximum benefit allowed, the Veteran is presumed to be 
seeking a higher rating and the claim is still active.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his May 2007 VA Form 9, the Veteran marked that he wanted 
a Board hearing.  The Veteran, however, later withdrew that 
request.  There is no pending request for a hearing.  See 
38 C.F.R. § 20.704.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The evidence indicates that the residuals of right 
nephrectomy are manifested by edema and definite decreased 
kidney function; the preponderance of the evidence is against 
a finding that the disability is manifested by persistent 
edema and albuminuria with BUN 40 to 80mg%, creatinine 4 to 
8mg%, or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.

3.  The preponderance of the evidence is against a finding 
that any of the Veteran's genitourinary symptoms and 
functional impairment, to include the need for intermittent 
or continuous catheterization, are due to a calcification of 
the prostate gland; the medical evidence shows numerous renal 
complications, benign prostatic hypertrophy and prostate 
cancer with secondary voiding problems; the calcification of 
the prostate gland has been essentially asymptomatic or 
quiescent since 1970.


                                                  CONCLUSIONS 
OF LAW

1.  The criteria for a rating in excess of 60 percent for the 
residuals of a right nephrectomy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.115, 4.115a, 4.115b, Diagnostic Code 7500 
(2008).

2.  The criteria for a compensable rating for prostate 
calcification have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 
4.115a, 4.115b, Diagnostic Code 7599-7527 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

The Board is also aware of the Court's recent decision in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
claims for increased ratings.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

After review of the record, the Board finds that VA has met 
these duties with regard to these claims.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  Prior to the rating 
decision on appeal, the Veteran was issued a VCAA 
notification letter in December 2005.  In this letter, the 
Veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claims; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  

In a March 2006 letter, the Veteran was provided notice 
regarding the establishment of a disability rating and an 
effective date, pursuant to the Court's decision in Dingess, 
which indicated that this type of notice had to be provided 
in a service-connection claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The claims presently on 
appeal, however, are increased rating claims.

In a June 2008 letter, the Veteran was provided notice 
pursuant to Vazquez-Flores.  This letter included a copy of 
the rating criteria located in 38 C.F.R. § 4.115a under which 
both disabilities on appeal are rated.  After review of this 
letter, the Board finds that is substantially satisfies the 
notice requirements set forth in Vazquez-Flores by providing 
this rating criteria, informing him that that the disability 
rating would be determined by applying the relevant 
diagnostic code, providing examples of the types of medical 
and lay evidence that the Veteran may submit, and informing 
the Veteran that VA considered the impact of the condition 
and symptoms on employment and daily life.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the June 
2008 VCAA letter noted above was issued after the August 2006 
rating decision.  The Board is cognizant of recent United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
September 2008 supplemental statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the Veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The Veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the Veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the Veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the Veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records, including an August 2008 VA examination.  
After review of these records and this examination report, 
the Board finds that this evidence is adequate for rating 
purposes for both disabilities at issue.  Thus, there is no 
duty to provide another examination.  See 38 C.F.R. §§ 3.326, 
3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board notes that the evaluation of the same disability 
under various diagnoses, however, is to be avoided.  That is 
to say that the evaluation of the same manifestation under 
different diagnoses, a practice known as "pyramiding," is 
to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry 
in making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

The Veteran's right kidney was removed during service 
(nephrectomy).  Diagnostic Code 7500, located in 38 C.F.R. 
§ 4.115b, contains rating criteria for the removal on one 
kidney.  The diagnostic code provides that the minimum rating 
is 30 percent or to rate as renal dysfunction if there is 
nephritis, infection, or pathology of the other kidney.

38 C.F.R. § 4.115a contains criteria for rating renal 
dysfunction.  The Veteran is currently in receipt of a 60 
percent rating under these criteria.

In this regard, a 60 percent rating is warranted with 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension is at least 40 percent 
disabling under Diagnostic Code 7101 [located in 38 C.F.R. 
§ 4.104]. 

An 80 percent rating is assigned when the evidence indicates 
that the disability is manifested by persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.

A 100 percent (total) rating is assigned with renal 
dysfunction requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.  
See 38 C.F.R. § 4.115a. 

Diagnostic Code 7527, also located in 38 C.F.R. § 4.115b, 
provides criteria for rating prostate gland injuries, 
infections, hypertrophy, postoperative residuals.  The 
diagnostic code provides that the disability is to be rated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  Diagnostic Code 7527 is not directly on 
point for a calcification of the prostate, it is analogous.  
Accordingly, the Board concurs with the RO in rating such to 
Code 7527, although the Board finds that such rating is by 
analogy.  See 38 C.F.R. § 4.20.

38 C.F.R. § 4.115a also contains the rating criteria for 
voiding dysfunction and urinary tract infections.

The criteria for voiding provides that the disability is to 
be rated as urine leakage, urinary frequency, or obstructed 
voiding.  Rated as urine leakage, a 20 percent rating is 
assigned when the disability requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  A higher rating is assigned when the disability 
requires the wearing of an absorbent material which must be 
changed more frequently.  

Rated a urinary frequency, a 10 percent rating is warranted 
for daytime voiding interval between two and three hours, or; 
awakening to void two times per night.  Higher ratings are 
assigned when the disability is manifested by more frequent 
voiding.  

Rated as obstructive voiding, a noncompensable (0 percent) 
rating is warranted with obstructive symptomatology with or 
without stricture disease requiring dilatation 1 to 2 times 
per year.  A 10 percent rating is warranted with marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of (1) 
post void residuals greater than 150 cc, (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc/sec), (3) 
recurrent urinary tract infections secondary to obstruction, 
and (4) stricture disease requiring periodic dilatation every 
2 to 3 months.  A 30 percent rating is assigned with urinary 
retention requiring intermittent or continuous 
catheterization.  See 38 C.F.R. § 4.115a.

Rated as a urinary tract infection, a 10 percent rating is 
assigned with long-term drug therapy, 1-2 hospitalizations 
per year and/or requiring intermittent intensive management.  
A 30 percent rating is assigned with recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  Poor renal function is to be rated as 
renal dysfunction.  See 38 C.F.R. § 4.115a.

Factual Background

Service connection was originally granted for the 
disabilities on appeal (status-post right nephrectomy and 
prostate calcification) in a February 1973 rating decision.  

A June 2005 VA treatment record documents that the Veteran 
had unintentional weight loss.  This record indicates that 
the weight loss was attributable to allergies.  There was no 
edema.

In an October VA record, a clinician noted that the Veteran 
had indicated that he had an episode of incontinence due to 
Benadryl.  The Veteran was provided absorbent material.

A November 2005 VA treatment record documents that the 
Veteran had no extremity edema.

Another November 2005 VA treatment record indicates that the 
Veteran was to be scheduled for a urology consultation for 
mild left hydronephrosis and large distended bladder.  In 
this consultation, the clinician noted that the Veteran 
denied any voiding difficulty.  However, trial voiding was 
attempted and the Veteran was unable to empty his bladder.  A 
Foley catheter was inserted, obtaining about 950 cc of 
retained urine.  A December 2005 VA treatment record records 
that the Veteran just had a catheter removed.

The Veteran underwent a May 2006 VA examination that included 
a genitourinary examination.  The examiner wrote that there 
was no lethargy, no weight loss or gain, no weakness, and no 
anorexia.  Regarding urinary frequency, the examiner reported 
that the Veteran urinated every four to six hours and had no 
voiding difficulty.  He wrote that the Veteran was not 
incontinent.  Diagnoses were right nephrectomy due to 
malfunctioning kidney and renal failure due to left 
hydronephrosis.  

Another May 2006 VA treatment record documents that the 
Veteran had 3+ extremity edema.

The Veteran underwent a June 2006 VA hypertension 
examination.  Relevant to the claims on appeal, there was no 
lower extremity edema.  The examiner diagnosed "[v]ery mild 
labile hypertension"  An August 2006 rating decision granted 
service connection for hypertension as secondary to the 
residuals of a nephrectomy disability.  

In a June 2006 VA treatment record, a clinician documented 
that the Veteran had been seen several times for urinary 
retention and "basically has refused an indwelling 
catheter."  The bladder was grossly distended.  Bladder scan 
confirmed at least 500 cc in the bladder.  The Veteran agreed 
to catheterize three times a day.  Additional records 
document that the Veteran refused a Foley catheter but was 
using a catheter twice a day - instead of the recommended 
three times a day.

A November 2006 record documents that the Veteran sought 
treatment for marked swelling of the face.  The clinician 
found no extremity edema.  The Board highlights that service 
connection is in effect for angioedema/urticaria.

In a February 2007 VA treatment record, a clinician noted 
that the Veteran presented a "fairly complicated urologic 
problem."  The examiner documented that the Veteran 
continued to use a catheter.  

The Veteran provided testimony at a March 2007 DRO hearing.  
The Veteran testified that he had to get up at least twice in 
the night to urinate.  Due to medication, the Veteran did not 
need to use a catheter as often as he had, but he still used 
the catheter.  The representative specifically asked for the 
30 percent rating for the prostate calcification disability 
due to intermittent catheterization.

A May 2007 record documents that the Veteran had bilateral 
lower leg edema.  A clinician noted that the etiology of this 
edema was a question.  A June 2007 records document that the 
Veteran had occasional dyspnea with swelling of extremities.  
Additional, later dated treatment records contain this 
finding of lower leg edema.  In this regard, a January 2008 
record notes under objective findings no extremity edema, but 
contains the finding of bilateral lower leg edema under 
assessment.  

In a July 2007 record, the Veteran was noted to have lost 
about 10 pounds over the last six weeks, after it was noted 
that the Veteran was started on a medicine "by Renal."

A May 2008 VA treatment document records a finding of 1+ 
edema.  

The Veteran underwent a VA examination in August 2008.  The 
examiner documented a diagnosis of Stage 3 kidney disease.  
The Veteran complained of ankle edema and urinary retention.  
The Veteran continued to use a catheter daily.  The examiner 
documented, regarding urinary symptoms, that there was no 
urgency, hesitancy, weak or intermittent stream, dysuria, 
dribbling, or straining to urinate, or urethral discharge.  
There was no leakage.  There was urine retention.  There had 
been 3 urinary tract infections in the past year.  No 
dilatations had been required.  There was no weight change.  
There was 1+ ankle edema.

There was no albuminuria.  The examiner wrote that the renal 
dysfunction had been slightly worse for the past 2 years, as 
measured by the serum creatinine.  Although the examiner 
reported that there were effects on the Veteran's daily 
activities, the Veteran wrote that there are no significant 
renal disease symptoms including no significant lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
caused by chronic kidney disease.

The record also contains laboratory findings regarding BUN 
and creatinine levels.  In this regarding, a VA document 
contains record of 18 findings dated between April 2005 and 
May 2008.  All findings were below 40 BUN and under 4 for 
creatinine except for a 40 BUN finding in December 2007 and a 
51 finding in May 2008.

Analysis

Increased Rating for Right Nephrectomy

Since the RO granted an increase to 60 percent in the 
September 2008 supplemental statement of the case, the 
Veteran has not made a specific argument regarding 
entitlement to a higher rating.  As outlined above, this 
disability is rated under the criteria for renal dysfunction 
located in 38 C.F.R. § 4.115a.  After review of the evidence 
of file, the Board finds that a rating in excess of 60 
percent is not warranted.  Although there have been notations 
of weight loss, the medical evidence, to include the August 
2008 VA examination, indicates that the disability is not 
manifested by generalized poor health.  

The rating criteria also provides that an 80 percent rating 
is warranted when there is persistent edema and albuminuria 
with BUN 40 to 80mg% or creatinine 4 to 8 mg%.  As indicated, 
the Veteran is service connected for angioedema not connected 
to the renal disability.  Medical treatment records, however, 
to especially include more recent treatment records, indicate 
that the Veteran also has extremity edema.  There medical 
records do not indicate that the Veteran has been found to 
have albuminuria.  Further, while there is record of two BUN 
readings of 40 or higher, the vast majority of readings 
taking during the pendency of this appeal are below 40.  No 
record contains a creatinine reading of 4 or above.  Thus, 
the Board finds that the preponderance of the evidence is 
against an 80 percent rating.  

Regarding a 100 percent rating, the evidence does not 
indicate that the Veteran is under regular dialysis or that 
the disability precludes more than sedentary activity.  
Therefore, a 100 percent rating is not warranted.  A 
schedular rating is excess of 60 percent is denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  That is, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
The Veteran is retired.  There had been no showing by the 
Veteran that residuals of right nephrectomy caused marked 
interference with employment or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun 
v. Peake, 22 Vet. App. 111 (2008).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a rating in excess of 60 percent for residuals of a 
right nephrectomy must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Increased Rating for Prostate Calcification

During the DRO hearing, the representative requested that the 
disability be assigned a 30 percent rating based on a finding 
that the disability required intermittent or continuous 
catheterization.  After review of the medical evidence of 
record, as outlined above, the Board finds that a compensable 
rating is not warranted.  As remarked by a VA clinician in 
February 2007, the Veteran's disabilities presented a 
"fairly complicated urologic problem."  The Veteran has 
been service-connected for prostate calcification for decades 
- rated as noncompensable from the date of service 
connection.  The Veteran's "fairly complicated urologic 
problem" also involves significant kidney dysfunction and 
prostate cancer.  

As outlined above in the law and regulations section, the 
Veteran is rated under Diagnostic Code 7527 by analogy.  See 
38 C.F.R. § 4.20.  This Diagnostic Code provides that the 
disability will be rated based on voiding dysfunction or 
urinary tract infections.  In this case, there is evidence 
that the Veteran has voiding dysfunction, to include a least 
one instance of urinary incontinence and that he uses a 
catheter.  In light of the medical evidence which indicates 
that it is the Veteran's other service-connected disabilities 
that are symptomatic and the absence of any medical evidence 
that indicates that prostate calcification is the cause of 
these symptoms, the Board finds that the preponderance of the 
evidence is against a finding that any of the Veteran's 
genitourinary symptoms and functional impairment, to include 
the need for intermittent or continuous catheterization, are 
due to a calcification of the prostate gland.  It is apparent 
that the latter has been essentially asymptomatic since it 
was incidentally discovered by X-ray examination in 1970.  In 
reviewing the voluminous medical record, to include 
examination reports and out-patient clinic notes, the Board 
finds that the veteran has had a host of genitourinary 
problems, to include an absent right kidney, a diseased left 
kidney, along with benign prostatic hypertrophy and prostate 
cancer.  All these disorders have all been implicated in the 
veteran's urinary symptoms at one time or another.  
Calcification of the prostate does not even appear in the 
vast majority of the treatment records and the Board finds no 
competent opinion that supports a nexus between this X-ray 
finding and any symptoms, let alone urinary symptomatology.  
In view of the finding that the calcification or localized 
area of hardened tissue in the prostate gland by itself has 
been asymptomatic, an increased (compensable) rating is not 
warranted.  That is, as the Board finds that preponderance of 
the evidence indicates that the calcification in the prostate 
gland has not caused symptoms, there is no need to further 
consider the disability under the specific rating criteria.
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  In light of the finding that this disability has 
not been symptomatic, the Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There had been no showing by the Veteran that 
prostate calcification caused marked interference with 
employment or necessitated frequent hospitalization beyond 
that contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a compensable rating for prostate calcification 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

A rating in excess of 60 percent for the residuals of right 
nephrectomy is denied.

An increased (compensable) rating for prostate calcification 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


